STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   FOR PUBLICATION
In re KMN, Minor.                                                  February 26, 2015
                                                                   9:00 a.m.

                                                                   Nos. 322329 & 322883
                                                                   Newaygo Circuit Court
                                                                   Juvenile Division
                                                                   LC No. 14-000805-AD


Before: RIORDAN, P.J., and MARKEY and WILDER, JJ.

WILDER, J.

        Intervenor-appellant, the Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians or
Gun Lake Tribe (Tribe) appeals as of right the July 9, 2014 order allowing petitioner-appellees,
Cindy Ann Arbutante and Joey Duarte Arbutante, adoption of a child (KMN) and the trial
court’s earlier June 4, 2014 orders certifying KMN’s mother, Heidi Nelson’s consenting to the
adoption, terminating Nelson’s parental rights after her consent, making KMN a ward of the
court for purposes of adoption, and transferring KMN to the Arbutantes for a pre-adoptive
placement.1 The primary emphasis of the Tribe’s claims on appeal is the assertion that the trial
court violated Section 1915(a) of the Indian Child Welfare Act (ICWA), 25 USC 1901 et seq.,
and MCL 712B.23(2) of the Michigan Indian Family Protection Act (MIFPA), MCL 712B.1 et
seq. ICWA establishes minimum federal standards for the placement of Indian children in foster
or adoptive homes that reflect the unique values of Indian culture. 25 USC 1902. Section
1915(a) of ICWA provides:

       In any adoptive placement of an Indian child under State law, a preference shall
       be given, in the absence of good cause to the contrary, to a placement with (1) a
       member of the child’s extended family; (2) other members of the Indian child’s
       tribe; or (3) other Indian families.



1
 The Arbutantes argue that a claim of appeal filed by the Tribe in Docket No. 322329 from the
June 4 orders could not be appealed as of right because the orders were not final. We decline to
address this argument, however, because there is no dispute that the July 9 order, from which the
Tribe filed a claim of appeal in Docket No. 322883, was a final order under MCR 7.202(6)(a)(i),
and the earlier June 4 orders in the same case can be challenged in that appeal.


                                               -1-
MCL 712B.23(2) provides, “Absent good cause to the contrary, the adoptive placement of an
Indian child must be in the following order of preference: (a) A member of the child’s extended
family. (b) A member of the Indian child’s tribe. (c) An Indian family.” We find no violations
of ICWA but agree that the trial court failed to follow the mandates of MCL 712B.23.
Accordingly we affirm, in part, vacate and reverse in part, and remand for further proceedings.

                                                  I

        On October 24, 2013, in a separate case (lower court docket number 13-008396-NA), the
Department of Human Services (DHS) filed a petition for removal of KMN immediately after
her birth on the basis of Nelson’s previous and lengthy history of abuse and neglect of her other
children. The petition was supplemented the next day to include a request for termination of
Nelson’s parental rights.

       On February 19, 2014, Jason Carlson, a Native American, was identified as the biological
father of KMN; he voluntarily consented to termination of his parental rights in lower court
docket number 13-008396-NA. In that termination order, the trial court checked a box that
provided, “The adoptee is an Indian child as defined in MCR 3.002(5) and the court has
considered the application of the Indian Child Welfare Act in this matter.”2

        On April 2, 2014, in lower court docket number 13-008396-NA, the trial court ordered
that efforts should be made to preserve and reunify Nelson and KMN. On May 5, 2014, and
again on June 4, 2014, in the instant case (lower court docket number 14-000805-AD), the
Arbutantes filed a petition for direct placement adoption. They had no previous relationship to
KMN. The petition provided that Carlson’s parental rights had been terminated, that KMN is an
Indian child, and that Nelson had consented pursuant to MCL 712B.13 and the Michigan
Adoption Code. Notice of the petition was also sent on May 5, 2014, to Nancy Bogren, a
representative of the Tribe.

        In a June 3, 2014 brief in support of adoption, the Arbutantes and Nelson claimed that
KMN lived in a foster home that did not comply with ICWA from about October 26, 2013 to
May 29, 2014, that she was subsequently transferred to Carlson’s distant relative,3 and that
Nelson did not approve of that transfer. They further claimed that Carlson abandoned Nelson
after her pregnancy began with KMN, that he was imprisoned before KMN was born, and
further, that although he is of Indian descent, he never lived with the Tribe or adopted its culture.
The Arbutantes and Nelsons also argued that the United States Supreme Court’s ruling in
Adoptive Couple v Baby Girl, ___ US ___; 133 S Ct 2552, 2564; 186 L Ed 2d 729 (2013) was
dispositive—preferences in 25 USC 1915(a) did not apply because Carlson abandoned KMN,
and there were no other parties (Indian or non-Indian) who had formally sought to adopt KMN.




2
    We note that the current version of the court rules defines “Indian Child” in MCR 3.002(12).
3
 It appears from the record that KMN was placed with Kelly Rose Levandoski, Carlson and
KMN’s cousin, and Steven Michael Levandoski. The Levandoskis are members of the Tribe.


                                                 -2-
       The trial court held a hearing on the adoption petition on June 4, 2014. The Arbutantes
and Nelson argued that Nelson’s preference regarding KMN’s adoptive placement constituted
good cause to deviate from ICWA’s placement preferences in 25 USC 1915(a) and that KMN’s
only connection to the Tribe was Carlson, who abandoned her. The Arbutantes and Nelson
urged the trial court to acknowledge Nelson’s consent for direct placement adoption and certify a
pre-adoptive placement with the Arbutantes.

        The Tribe opposed the adoption petition, maintaining that KMN is an Indian child under
the broad definitions in ICWA and MIFPA, that there was an “Indian relative ready, willing, and
able to adopt” KMN, and that the relative had not yet filed a petition to adopt only because
Nelson’s rights had not yet been terminated, and the abuse and neglect case was still pending.
The Tribe further argued that terminating the abuse and neglect case at that time could put the
child in “harm’s way.” In response to a question by the trial court, the Tribe’s attorney replied
that although she was eligible for membership in the Tribe, KMN could not receive a subsidy
from casino proceeds until she was an adult. The trial court made several comments relative to
the Tribe’s argument, notably that it, “underst[oo]d the theory behind the law . . . I disagree
whether this child is an Indian child,” and, “I think that if there was any Indian culture to be
preserved here the Court would be the first one to preserve it.” Regarding the potential harm to
KMN if the abuse and neglect case was terminated, the trial court commented that “I think the
child is in harm’s way with you, to be frank with you,” and that moving KMN without its
consent would put the child in “harm’s way.”

       The Arbutantes and the guardian ad litem (GAL) argued in response to the Tribe’s
arguments that although KMN had lived with Kelly Rose Levandoski (Carlson and KMN’s
cousin) and Steven Michael Levandoski for several days before the June 4 hearing, she was not
being removed from an Indian home for purposes of ICWA and MIFPA, and those provisions
did not apply. DHS opposed the adoption and further argued that if the neglect case were still
pending, the trial court could not allow Nelson to grant the direct placement adoption because
she was required to have legal or physical custody.

        Following arguments on the adoption petition, the trial court closed the abuse and neglect
case on the record, ruling that it was “returning . . . [KMN] to her mother . . . for . . . immediate
custody.” The trial court then received testimony from Nelson indicating she consented on the
record to the direct placement adoption.4 Nelson testified that she was friends with Carlson. She
told him about the pregnancy within two months, but “he wanted nothing to do with [KMN].”
She also testified that Carlson has no connection to his Indian culture, but he takes the money he
is entitled to from casino revenues. Following Nelson’s testimony, the trial court entered a
written order in lower court docket number 13-008396-NA terminating the jurisdiction of the
trial court and releasing KMN to Nelson. In lower court docket number 14-000805-AD, the trial
court signed an order certifying Nelson’s consent to adoption of KMN by the Arbutantes. As



4
  The tribe objected to the court’s immediate action on the direct placement adoption, but the
trial court ruled that the tribe was “out of it . . . the tribe doesn’t have any interest because this
Court has . . . terminated its jurisdiction over the child.”


                                                 -3-
with the order terminating Carlson’s parental rights, the trial court checked the box on the form
order which provided that KMN is an Indian child. The trial court also entered an order
terminating Nelson’s parental rights after her consent. That document provided KMN is an
Indian child and “the court has considered the application of the Indian Child Welfare Act in this
matter.” The trial court then made KMN a ward of the court for purposes of adoption and
transferred her to the Arbutantes for pre-adoptive placement.

        The Tribe filed an objection in the trial court to the placement with the Arbutantes,
maintaining that the placement violated ICWA and MIFPA, arguing that KMN was an Indian
child, that it had repeatedly notified Nelson of a tribal family’s desire to adopt KMN, and that
although no one in the Tribe had formally petitioned for adoption of KMN before the June 4
hearing, no one could have done so while the abuse and neglect case was pending. The Tribe
also filed a notice of intervention in the trial court and filed a claim of appeal from the order
transferring KMN to the Arbutantes in Court of Appeals Docket No. 322329.

        On June 20, 2014, the Tribe filed a petition for rehearing in lower court docket number
14-000805-AD arguing that on June 4, the trial court failed to adhere to the adoptive placement
preferences required by ICWA and MIFPA. Further, it argued the trial court failed to make a
finding that good cause existed to deviate from the adoptive placement preferences in those acts.
In its brief in support, the Tribe urged the trial court to reconsider its June 4 orders, particularly
because an adoption with the Arbutantes could not be final for six months. MCL 710.56.

       On the same day, in lower court docket number 14-000814-AF, Kelly Rose Levandoski,
KMN’s cousin, and Steven Michael Levandoski, filed a petition for adoption. The petition
provided that KMN is an Indian child (associated with the Tribe). A proof of the relationship
between KMN and Kelly was attached to the petition identifying Kelly as KMN’s first cousin
once removed on Carlson’s side of the family.

        On June 24, 2014, in lower court docket number 13-008396-NA, DHS filed a motion for
reconsideration, arguing that the trial court violated MIFPA. DHS also argued that the trial court
released KMN to Nelson without considering on the record whether her rights should be
terminated according to MCL 712A.19b. DHS urged the trial court to either: 1) determine the
facts in the petition were established, terminate KMN’s parental rights and follow the placement
priorities under MIFPA, or 2) determine the facts in the petition were not established and return
KMN to Nelson.

        On July 7, 2014, the Arbutantes and Nelson filed an answer to the Tribe’s petition for
rehearing. They urged the trial court to deny the petition and find that the Levandoskis’ petition
for adoption was improperly filed and should not be considered. They requested attorney fees
for each of their attorneys and costs pursuant to MCR 3.206(C)(1).

        On July 9, 2014, the trial court denied the Tribe’s petition for rehearing and the motion
for reconsideration filed by DHS. It ruled that the Levandoskis did not properly file a petition
for adoption and denied it. It further ruled that ICWA and MIFPA do not apply to this matter,
but even if they did, parental preference would constitute good cause to deviate from any
placement preferences. The trial court expressed that if the Tribe successfully appeals, Nelson’s
parental rights should be “fully reinstated and the Termination of Parental Rights Order set

                                                 -4-
aside.” It ordered the Tribe and its attorneys to pay reasonable attorney fees to attorneys Merica
Dobry and Melissa Meyers “based upon statute, court rule and law.”

        On the same day, the trial court entered an order of adoption, making the Arbutantes the
parents of KMN and discharging KMN as a ward of the court. In Docket No. 322833, the Tribe
filed a claim of appeal from this order.

                                                II

         The Tribe maintains that KMN is an Indian child under both ICWA and MIFPA and that
the trial court improperly concluded otherwise. Issues involving statutory interpretation, and the
application of ICWA and MIFPA are questions of law that this Court reviews de novo. See
Empson-Laviolette v Crago, 280 Mich App 620, 624; 760 NW2d 793 (2008).

       The primary goal when interpreting a statute is to ascertain and give effect to the
       Legislature’s intent. Mich Ed Ass’n v Secretary of State (On Rehearing), 489
       Mich 194, 217-218; 801 NW2d 35 (2011). “The words contained in a statute
       provide us with the most reliable evidence of the Legislature’s intent.” Green v
       Ziegelman, 282 Mich App 292, 301; 767 NW2d 660 (2009). “[S]tatutory
       provisions are not to be read in isolation; rather, context matters, and thus
       statutory provisions are to be read as a whole.” Robinson v City of Lansing, 486
       Mich 1, 15; 782 NW2d 171 (2010). If statutory language is unambiguous, the
       Legislature is presumed to have intended the plain meaning of the statute. Fleet
       Business Credit, LLC v Krapohl Ford Lincoln Mercury Co, 274 Mich App 584,
       591; 735 NW2d 644 (2007). An unambiguous statute must be enforced as
       written. Fluor Enterprises, Inc v Dep’t of Treasury, 477 Mich 170, 174; 730
       NW2d 722 (2007). [Hoffenblum v Hoffenblum, ___ Mich App ___; ___ NW2d
       ___ (2014).]

        Under ICWA, an Indian child is defined as “any unmarried person who is under age
eighteen and is either (a) a member of an Indian tribe or (b) is eligible for membership in an
Indian tribe and is the biological child of a member of an Indian tribe.” 25 USC 1903(4). KMN
was unmarried and less than one year old at the time of the June 4 hearing. Although she was
not a member of the Tribe, she was eligible for membership, and her biological father, Carlson,
was a member of the Tribe. Therefore, KMN is an Indian child under ICWA.

       Under MIFPA, MCL 712B.3(k) provides:

       “ ‘Indian child’ means an unmarried person who is under the age of 18 and is either of the
following:

       (i) A member of an Indian tribe.

       (ii) Eligible for membership in an Indian tribe as determined by that Indian tribe.”

The definition of “Indian child” in MIFPA is similar to ICWA, but does not require the child,
who is eligible for membership, to also be the biological child of a member of an Indian tribe.
Therefore, KMN is also an Indian child under MIFPA.

                                               -5-
        Admittedly, the trial court made somewhat inconsistent statements as to its conclusion on
this critical factor; however, “a court speaks through its written orders and judgments, not
through its oral pronouncements,” In re Contempt of Henry, 282 Mich App 656, 678; 765 NW2d
44 (2009). The trial court’s written orders, and thus the record as a whole, demonstrate the trial
court found that KMN is an Indian child. Accordingly, we find no error requiring reversal on
this issue under either ICWA or MIFPA.

                                                III

       The Tribe also argues that the trial court failed to apply ICWA’s adoptive placement
preferences or find good cause for disregarding that preference. We disagree.

        25 US 1915(a) provides that “[i]n any adoptive placement of an Indian child under State
law, a preference shall be given, in the absence of good cause to the contrary, to a placement
with (1) a member of the child’s extended family; (2) other members of the Indian child’s tribe;
or (3) other Indian families.”

         In Baby Girl, 133 S Ct at 2564, our United States Supreme Court held ICWA’s adoptive
placement “preferences are inapplicable in cases where no alternative party has formally sought
to adopt the child. This is because there simply is no ‘preference’ to apply if no alternative party
that is eligible to be preferred under § 1915(a) has come forward.” In Baby Girl, the biological
father (a member of an Indian tribe), who contested the child’s placement with an adopted couple
and argued his parental rights should not have been terminated, did not seek to adopt the child in
the lower court proceedings. Id. Although there was testimony in the record that the tribe had
certified approximately 100 couples to be adoptive parents, none of those couples had formally
sought to adopt the child in the state court. Id. at 2565 n 12.

        In the instant case, at the time of the June 4 hearing, the Arbutantes were the only couple
that had formally sought to adopt KMN. There is no dispute that the Arbutantes have no familial
connection to KMN or relationship with any tribe. Therefore, they do not qualify for a
preference under 25 US 1915(a). Although the Tribe’s attorney stated on the record that there
was an “Indian relative ready, willing, and able to adopt” KMN, that unnamed relative had not
formally sought to adopt her and can be likened to the 100 certified families in Baby Girl that
had not petitioned for adoption during the state court proceedings. The Tribe did not request an
adjournment to allow the relative to file a competing petition for adoption. See MCL 710.25(2).
Absent a pending adoption petition of an alternative party that was eligible to be preferred under
§ 1915(a), there was no ICWA preference to apply at the June 4 hearing.

                                                IV

        The Tribe alternatively argues that the trial court failed to place KMN in one of MIFPA’s
listed potential placements or find good cause for disregarding that list. We agree.

       MCL 712B.23 provides, in relevant part:

       (2) Absent good cause to the contrary, the adoptive placement of an Indian child
       must be in the following order of preference:


                                                -6-
       (a) A member of the child’s extended family.

       (b) A member of the Indian child’s tribe.

       (c) An Indian family.

                                               ***

       (4) The court shall not find good cause to deviate from the placement preferences
       stated in this section without first ensuring that all possible placements required
       under this section have been thoroughly investigated and eliminated. All efforts
       made under this section must be provided to the court in writing or stated on the
       record. The court shall address efforts to place an Indian child in accordance with
       this section at each hearing until the placement meets the requirements of this
       section.

       (5) The court’s determination of good cause to not follow the order of preference
       shall be based on 1 or more of the following conditions:

       (a) A request was made by a child of sufficient age.

       (b) A child has an extraordinary physical or emotional need as established by
       testimony of an expert witness.

                                               ***

       (7) A record of each placement of an Indian child shall be maintained by the
       department or court evidencing the efforts to comply with the order of preference
       specified in this section. The record shall be made available at any time upon the
       request of the secretary or Indian child’s tribe.

                                               ***

       (10) All efforts made to identify, locate, and place a child according to this section
       shall be documented and, upon request, made available to the court, tribe, Indian
       child, Indian child's lawyer-guardian ad litem, parent, or Indian custodian.
       [Emphasis added.]

        MIFPA differs from ICWA in that it does not give a preference to eligible parties over
ineligible parties. Rather, MIFPA requires that, absent good cause, the adoptive placement must
be either with a member of the child’s extended family, a member of the Indian child’s tribe, or
an Indian family, in that “order of preference.” MCL 712B.23(2). The record demonstrates that
the Arbutantes have no familial connection to KMN; they are not connected to the Tribe, and
they are not an Indian family. Therefore, absent a good cause finding, MIFPA precluded the trial
court from placing KMN with the Arbutantes.

       The trial court’s July 9, 2014 order concludes that Nelson’s preference amounted to good
cause. This ruling was erroneous. As noted by the Tribe, MCL 712B.23(5) provides:

                                                -7-
       The court’s determination of good cause to not follow the order of preference
       shall be based on 1 or more of the following conditions:

       (a) A request was made by a child of sufficient age.

       (b) A child has an extraordinary physical or emotional need as established by
       testimony of an expert witness. [Emphasis added.]

       Under the doctrine of expressio unius est exclusio alterius (the expression of one thing is
the exclusion of another), good cause is limited to the conditions articulated in MCL
712B.23(5)—a request made by a child of a sufficient age or a circumstance involving a child
with an extraordinary need. Therefore, a biological parent’s choice of an adoptive placement
does not constitute good cause under MCL 712B.23(2). Because the record does not establish
that KMN, an infant at the time of these proceedings, was of sufficient age to choose the
Arbutantes, or that KMN has any extraordinary needs which the Arbutantes as adoptive parents
could satisfy, the record fails to satisfy the requirements of MCL 712B.23(2), and the trial court
erred by placing KMN with the Arbutantes.

         Moreover, MCL 712B.23(4) provides, “The court shall not find good cause to deviate
from the placement preferences stated in this section without first ensuring that all possible
placements required under this section have been thoroughly investigated and eliminated.” MCL
712B.23(4). Merriam Webster’s Collegiate Dictionary (2003) defines the word “possible” as
“being within the limits of ability, capacity, or realization.” Accordingly, the trial court was
required to give meaningful consideration to KMN’s possible placement with the Levandoskis,
as extended family and make findings as to why that placement should be eliminated before
making any determination that there was good cause to deviate from the statutory placement
criteria. Therefore, unlike ICWA, under MIFPA, the fact that no alternate petition for adoption
had yet been filed is irrelevant.5 After the trial court has been alerted that there are alternative
possible placements consistent with the statute, a trial court must first ensure they have been


       5
          Despite the plain language of MCL 712B.23(4), the Arbutantes claim that parties that
have not formally petitioned for adoption should not be considered for purposes of the order of
preference and good cause to deviate. They rely on a provision in MCL 712B.5, requiring the
“best interest of the Indian child” to be determined “in accordance with the [ICWA]” and argue
the order of preference and good cause to deviate should also be determined in accordance with
the ICWA. But the Legislature’s specific mention of the ICWA with regard to a best-interests
determination and the absence of any reference to the ICWA with regard to the order of
preference and good cause to deviate are deemed to be intentional. Hackel v Macomb County
Comm, 298 Mich App 311, 324; 826 NW2d 753 (2012) (“[T]he doctrine of expressio unius est
exclusio alterius, or inclusion by specific mention excludes what is not mentioned.”); see also In
re AJR, 300 Mich App 597, 600; 834 NW2d 904 (2013) (“this Court may not ignore the
omission of a term from one section of a statute when that term is used in another section of the
statute. “) If the Legislature had intended the order of preference and good cause to be
interpreted in accordance with the ICWA, it would have so specified in the MIFPA.


                                                -8-
“thoroughly investigated and eliminated.” Before making a placement outside of the statutorily
preferred placement options, the trial court is required to “address efforts to place an Indian child
in accordance with this section at each hearing until the placement meets the requirements of this
section.” MCL 712B.23(4).

        Even though the Levandoskis had not filed a petition for adoption before the June 4
hearing, the trial court did nothing to ensure this possible placement had been realized,
investigated, and eliminated. Rather, the trial court only questioned whether there was any
financial motivation for KMN’s membership in the Tribe. Furthermore, the trial court did
nothing to ensure that any other possible listed placements were realized, investigated, and
eliminated. Therefore, the trial court erred with regard to the application of MCL 712B.23(4).

        At oral argument, the Arbutantes challenged the application of MIFPA by claiming it was
preempted by ICWA. Although this matter was not preserved by adequate briefing, we address
and reject this contention.

       The Supremacy Clause of the United States Constitution gives Congress the authority to
preempt state laws. Packowski v United Food & Commercial Workers Local 951, 289 Mich App
132, 139; 796 NW2d 94 (2010); U.S. Const. art. VI, cl. 2. “Preemption occurs when a state law
stands as an obstacle to the accomplishment and execution of the full purposes and objectives of
Congress.” Packowski, 289 Mich App at 140 (citation and quotation marks omitted). Although
not specifically articulated by the Arbutantes, the Arbutantes appear to be asserting a claim of
obstacle preemption, which “occurs ‘when state law stands as an obstacle to the accomplishment
and execution of the full purposes and objectives of Congress.’ ” Ter Beek v City of Wyoming,
297 Mich App 446, 460; 823 NW2d 864, (2012), quoting Hillsborough Co, Fla v Automated
Med Laboratories, Inc, 471 US 707, 713; 105 S Ct 2371; 85 L Ed 2d 714 (1985).

        As the Arbutantes properly note, ICWA does not define good cause to deviate from its
placement preferences, whereas MIFPA only allows deviation from its order of preference on the
basis of an Indian child’s choice or extraordinary needs. Based on this distinction in the two
laws, the Arbutantes claim that because trial courts have less discretion regarding the placement
of Indian children under MIFPA, the children have less protection from the trial court and this
outcome interferes and conflicts with the purposes of ICWA. We disagree. The purpose of
ICWA is to protect an Indian child’s Indian culture. See 25 USC 1902. The Michigan
Legislature’s definition of good cause does not stand as an obstacle to the accomplishment of
this purpose. Rather, by giving trial courts less discretion to deviate from a placement with a
member of the child’s extended family, a member of the Indian child’s tribe, or an Indian family,
the Legislature endeavored to further protect the Indian child’s Indian culture—a purpose
consistent with ICWA. Therefore, we reject the Arbutantes’ claim that MIFPA was preempted
by ICWA.6



6
  Because the trial court’s violation of MCL 712B.23 invalidates the adoption, we need not
address the Tribe’s alternative arguments on appeal that under the circumstances of this case,
Nelson could not consent to the adoption in the manner required under MCL 710.23a and MCL

                                                -9-
                                                 V

        Next, the Tribe argues that the trial court improperly ordered the Tribe to pay attorney
fees to Nelson and the Arbutantes for defending the petition for rehearing. We agree.

               This Court reviews a trial court’s ruling on a motion for costs and attorney
       fees for an abuse of discretion. An abuse of discretion occurs when the decision
       results in an outcome falling outside the range of principled outcomes. A trial
       court’s findings of fact, such as whether a party’s position was frivolous, may not
       be set aside unless they are clearly erroneous. [Keinz v Keinz, 290 Mich App 137,
       141; 799 NW2d 576 (2010).]

       “Under the American rule, attorney fees generally are not recoverable from the losing
party as costs in the absence of an exception set forth in a statute or court rule expressly
authorizing such an award.” Haliw v City of Sterling Hts, 471 Mich 700, 707; 691 NW2d 753
(2005). MCR 3.206(C) provides:

       (1) A party may, at any time, request that the court order the other party to pay all
       or part of the attorney fees and expenses related to the action or a specific
       proceeding, including a post-judgment proceeding.

       (2) A party who requests attorney fees and expenses must allege facts sufficient to
       show that

       (a) the party is unable to bear the expense of the action, and that the other party is
       able to pay, or

       (b) the attorney fees and expenses were incurred because the other party refused
       to comply with a previous court order, despite having the ability to comply.

MCR 3.201(A) provides:

       Subchapter 3.200 applies to

       (1) actions for divorce, separate maintenance, the annulment of marriage, the
       affirmation of marriage, paternity, family support under MCL 552.451 et seq., the
       custody of minors under MCL 722.21 et seq., and visitation with minors under
       MCL 722.27b, and to

       (2) proceedings that are ancillary or subsequent to the actions listed in subrule
       (A)(1) and that relate to


710.23d, that Nelson was coerced to consent to the adoption, and that the trial court abused its
discretion by denying the Tribe’s petition for rehearing. We similarly decline to address the
Arbutantes’ argument that if neither the ICWA nor the MIFPA applies in this case, the Tribe
lacks standing to make its remaining arguments on appeal.


                                               -10-
       (a) the custody of minors,

       (b) visitation with minors, or

       (c) the support of minors and spouses or former spouses.

       As the Tribe argues, an award of attorney fees and expenses under MCR 3.206(C) is for
domestic relations actions. Adoption is not an action defined as a domestic relations action
under MCR 3.201;therefore, Nelson and the Arbutantes improperly requested attorney fees and
costs under this court rule, and the trial court abused its discretion by authorizing an award for
attorney fees . Haliw, 471 Mich at 707.7

                                                 VI

       We affirm the trial court’s determination that KMN is an Indian child and that the
placement preferences in ICWA did not apply on June 4. But in light of our analysis of MIFPA,
we vacate the June 4 orders certifying Nelson’s consent to adoption of KMN by the Arbutantes,
terminating Nelson’s parental rights after her consent, making KMN a ward of the court for
purposes of adoption, and transferring KMN to the Arbutantes for a pre-adoptive placement, and
the July 9 order of adoption.8 We also vacate the portion of the trial court’s July 9 order
awarding attorney fees and costs.

        The Tribe argues that if we vacate the June 4 orders certifying Nelson’s consent to
adoption, terminating Nelson’s parental rights, making KMN a ward of the court, transferring
KMN to the Arbutantes for a pre-adoptive placement, and the July 9 order of adoption in lower
court docket number 14-000805-AD, we should also reverse the order closing the abuse and
neglect case in lower court docket number 13-008396-NA. But no claim of appeal was filed
regarding the trial court’s order closing that case; consequently, any challenge to the order
closing that case is not properly before this Court. Cf Bonner v Chicago Title Ins Co, 194 Mich
App 462, 472; 487 NW2d 807 (1992) (“Where a party has claimed an appeal from a final order,
the party is free to raise on appeal issues related to other orders in the case.”).

       We remand for proceedings consistent with this opinion and do not retain jurisdiction.



7
  The Arbutantes maintain the trial court could have nevertheless found the petition for rehearing
frivolous under MCL 600.2591, but because no request was made for costs and fees under this
statute, and the trial court did not rule that the petition was frivolous, we decline to address the
Arbutantes’ unpreserved claim. Autodie, LLC v City of Grand Rapids, Dep’t of Treasury, 305
Mich App 423, 431; 852 NW2d 650 (2014) (“This Court will generally decline to address
unpreserved issues unless ‘a miscarriage of justice will result from a failure to pass on them, or if
the question is one of law and all the facts necessary for its resolution have been presented, or
where necessary for a proper determination of the case.’ ”).
8
  Because we vacate the trial court’s order of adoption, we decline to address the Tribe’s
alternative argument on appeal that it was entered prematurely under MCL 710.56.


                                                -11-
No costs, neither party having prevailed in full. MCR 7.219.



                                                   /s/ Kurtis T. Wilder
                                                   /s/ Michael J. Riordan
                                                   /s/ Jane E. Markey




                                      -12-